Lumpkin, J.
Under the facts of this ease and in view of the entire situation and circumstances disclosed by the pleadings and evidence, after a careful examination this court can not say that the presiding judge abused his discretion in appointing a receiver. _

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Injunction and receiver. Before Judge Cann. Chatham superior court. October 11, 1905.
Walter McElreath and W. Cecil Neill, for plaintiffs in error.
J. N. Gilbert, W. H. Burwell, W. L. Clay, A. N. Blackshear, Green, Tilson & McKinney, Osborne & Lawrence, Lawton & Cunningham, N. W. Johnson, Nall & Wimberly, Erwin & Callaway, John B. L, Smith, and C. N. Nall, Jr., contra.